Exhibit 10.1

 

CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE

 

This CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into
on the 21st day of February, 2008 by and between MainSource Financial
Group, Inc. and its related affiliates (“MainSource” or “Employer”) and James L.
Saner, Sr. (“Employee”).

 

RECITALS

 

WHEREAS, Employee’s last day of active employment with MainSource was
February 8, 2008 (“Separation Date”);

 

WHEREAS, the parties wish to amicably terminate the employment and other
corporate relationships between them; and

 

WHEREAS, MainSource will pay separation compensation to Employee in accordance
with the terms and conditions described below.

 

NOW, THEREFORE, in consideration of the above recitals, the payment by
MainSource of the separation compensation described below, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, MainSource and Employee hereby agree as follows:

 

Section 1.                                            Termination. Employee’s
positions as an employee, officer, and director of MainSource terminated as of
February 8, 2008.

 

Section 2.                                            Separation Compensation.
As consideration for Employee granting the release of claims contemplated by
Section 5 below and Employee’s agreement to abide by the terms of this
Agreement, Employee shall be entitled to the following separation compensation:

 

(a)                                  Employee shall receive separation pay in
the total amount of $487,500.00, less all required taxes and withholdings, to be
paid in equal installments beginning on the first regular bi-weekly payroll
period occurring after the “Effective Date”, through December 31, 2008 and no
later. Employee shall be responsible for and pay all applicable taxes relating
to such payments, and MainSource shall be authorized to deduct and withhold all
taxes and other appropriate amounts required by law. Employee acknowledges and
agrees that the separation pay set forth in this subsection is equal to eighteen
(18) months of his current base salary. As further defined below in Section 4,
the term “Effective Date” is the day immediately after the expiration of the
seven-day revocation period calculated from the date Employee executes this
Agreement.

 

(b)                                 Employee also shall be eligible to
participate in MainSource’s group health plans in accordance with the provisions
of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or other
applicable laws. MainSource shall pay all employer and employee portions of the
premiums for Employee and

 

24

--------------------------------------------------------------------------------


 

Employee’s spouse for an eighteen (18) month period; provided, however, that if
Employee obtains employment with comparable insurance coverage, then
MainSource’s obligations to pay for the COBRA premiums shall cease on the date
Employee becomes covered by another entity.

 

(c)                                  Within thirty (30) days of the Effective
Date, Employee also shall receive title, free and clear, to the company
automobile currently assigned to Employee. The fair market value of the
automobile shall be taxable income to Employee. Employee shall be responsible
for and pay all applicable taxes, fees, and other expenses relating to such
transfer to title and property.

 

(d)                                 Within thirty (30) days of the Effective
Date, Mainsource also shall pay in full Employee’s personal country club
membership for 2008. Employee shall be solely responsible for all other
expenses, fees, and other assessments arising from his use of the country club
membership.

 

(e)                                  Within thirty (30) days of the Effective
Date, and if otherwise permitted under policy terms, MainSource shall assist
Employee in converting the current Basic Life Insurance Policy maintained for
Employee’s benefit to a personal life insurance policy for Employee; provided,
however, that after the conversion of the policy, Employee shall be solely
responsible for the payment of all insurance premiums, fees, and other expenses
associated with the policy which thereafter become due. Employee also
acknowledges and agrees that MainSource shall retain its status as the owner and
the sole beneficiary of the bank owned life insurance policy (“BOLI”) currently
in effect and Employee waives any right, title, and interest he has, if any,
 relating to or arising under the BOLI.

 

(f)                                    Within thirty (30) days of the Effective
Date, MainSource and Employee shall take action to provide for the full vesting
of any currently unvested stock options to which Employee may be entitled by
amending all existing Option Agreements to state that Employee may exercise
fully-vested options until the expiration of the option term stated in the
Option Agreements; provided, however, that if Employee does not exercise such
vested stock options within three (3) months after the Effective Date, then the
options shall automatically become Non-Qualified Options, instead of Incentive
Stock Options, and shall be taxed at ordinary income tax rates at the time of
exercise.

 

(g)                                 Notwithstanding anything herein to the
contrary, the parties agree that in the event Employee violates the terms of
Sections 3, 5, or 7 of this Agreement, (i) Employee shall not be entitled to any
further separation compensation and benefits provided by Section 2 of this
Agreement or otherwise, (ii) MainSource’s obligations with respect to such
payments or any other obligation to Employee shall terminate, shall be deemed
fully and finally discharged and shall be of no further force or effect, and
(iii) in addition to any other damages or claims which

 

25

--------------------------------------------------------------------------------


 

MainSource may have against Employee, Employee shall repay to MainSource all
amounts paid to or on behalf of Employee under Section 2, including, but not
limited to the fair market value for property or rights Employee received under
Section 2,  hereof, unless otherwise prohibited by law.

 

(h)                                 All sums paid under this Agreement shall be
paid on or before March 15, 2009.

 

(i)                                     Employee acknowledges and agrees that he
has received all other wages and compensation due to him through the Separation
Date including, but not limited to, salary, accrued but unused PTO time, and
payment of the value of eighteen (18) months of the Employer’s contribution
towards Employee’s HSA account in the amount of $1,620.00. Further, Employer
acknowledges it is responsible to and agrees to deposit into Employee’s account
in the MainSource Financial Group, Inc. 401(k) and Employee Stock Ownership Plan
(“Plan”) (i) all non-discretionary employer matching contributions through the
Separation Date; and (ii) the amount of the Employer’s discretionary
contribution for the 2007 and 2008 tax years attributable to Employee according
to the terms of the Plan as applied to all plan participants.

 

Section 3.                                            Certain Agreements by the
Employee. Employee understands and agrees as follows:

 

(a)                                  Employee is not entitled to, nor is
MainSource obligated to pay, any separation or severance payment other than in
accordance with this Agreement and that the amounts payable to Employee in
Section 2 are above and beyond any sum or value to which Employee is otherwise
entitled;

 

(b)                                 Employee shall keep the terms of this
Agreement confidential except that he may share the financial information with
his spouse, tax advisors, and attorneys, if any; and

 

(c)                                  Employee shall take no action that
interferes with or that damages or may tend to damage any of MainSource’s
property or operations, MainSource’s customers or accounts, or MainSource’s
reputation in the general community.

 

Section 4.                                            Notice of Rights under the
Age Discrimination in Employment Act. Employee understands and agrees that he is
covered by the provisions of the Age Discrimination in Employment Act (“ADEA”)
and the Older Workers Benefit Protection Act (“OWBPA”). Employee acknowledges
that he has been advised to seek legal counsel before signing this Agreement.
Employee further acknowledges that he has been advised that he has a period of
twenty-one (21) days from receipt of this Agreement in which to review and
execute this Agreement (“Review Period”). Employee also acknowledges that he was
advised that, after executing this Agreement, he has an additional seven
(7) days within which to revoke this Agreement (“Revocation Period”). Employee’s
signature below shall constitute and be considered a waiver of any days
remaining in the Review Period. The terms of this Agreement (including, but not
limited to, Section 2 of this Agreement relating to the Separation

 

26

--------------------------------------------------------------------------------


 

Compensation and Section 5 of this Agreement relating to the release of claims)
shall become binding and effective upon the execution of this Agreement by
MainSource and Employee and upon the expiration of the Revocation Period
(“Effective Date”). Employee understands and agrees that if he revokes this
Agreement as provided above, the Separation Compensation described in Section 2
of this Agreement shall be forfeited by Employee and shall not be paid by
MainSource, and this Agreement shall thereafter not be enforceable or binding
upon either MainSource or Employee.

 

Section 5.                                            Complete Release by
Employee. Employee hereby forever releases and discharges, and covenants not to
sue or make any claim against, MainSource, each of the present, former and
future parent companies, subsidiaries, affiliates, predecessors, successors,
assigns of MainSource, and each of the present, former or future shareholders,
owners, directors, officers, partners, employees, agents and representatives of
MainSource, and each of its parent companies, subsidiaries, affiliates,
predecessors, successors, and assigns (collectively, the “Released Parties”), in
their representative as well as their individual capacities, from any and all
claims, demands, damages, liabilities, obligations, costs, expenses, actions,
and causes of action of any kind or nature, whether known or unknown, matured or
unmatured or otherwise (including, but not limited to, any claims for attorneys
fees) that could have been filed, brought or asserted by the Employee prior to
the Effective Date against any of the Released Parties. The foregoing release of
claims, discharge and covenant not to sue includes, but is not limited to, the
following: (a) any and all claims of age discrimination under the ADEA
(including, but not limited to, the OWBPA), (b) any and all claims under any
state statutory or decisional law pertaining to termination of employment,
wrongful discharge, wage and hour, discrimination, retaliation, infliction of
emotional distress, breach of contract, breach of public policy,
misrepresentation or defamation, (c) any and all claims under the Indiana Civil
Rights Act, the Indiana Wage Payment Statute, the Indiana Wage Claims Statute,
the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Federal Rehabilitation Act of 1973, the Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974, the Fair Labor Standards Act,
the Americans With Disabilities Act and any other federal, state or local
statute, law, rule, regulation, ordinance, common law or other legal
requirement, (d) any and all claims that the Employee has or may have relating
to (i) Employee’s employment by MainSource, (ii) the termination of Employee’s
employment with MainSource, (iii) Employee’s service as an officer of
MainSource, and (iv) any and all matters, transactions and things occurring
prior to the Effective Date, and (e) any and all other tort or contract claims
and other theories of recovery. The foregoing release of claims, discharge and
covenant not to sue by Employee do not apply to Employee’s right to enforce this
Agreement against MainSource.

 

Notwithstanding the foregoing, nothing in this Section 5 shall prohibit Employee
from filing a charge of discrimination with the Equal Employment Opportunity
Commission or similar state or local administrative agency. Employee
acknowledges, however, that in the event he files such a charge, he shall not be
entitled to any monetary or other recovery as a result of filing such charge.

 

Section 6.                                            Disclaimer of Liability.
This Agreement does not constitute an admission by MainSource that it has
(a) violated any statute, law, rule, regulation, ordinance, or other legal
requirement, or (b) committed any unlawful act.

 

27

--------------------------------------------------------------------------------


 

Section 7.                                            Confidentiality,
MainSource Property, and Restrictive Covenants. At all times on and after
Employee’s Separation Date, Employee covenants and agrees that he shall abide by
the confidentiality and restrictive covenants set forth below:

 

(a)                                  Confidentiality: While Employee is employed
by MainSource or any of its affiliates and after termination of such employment
for any reason, Employee shall not divulge or furnish any trade secrets (as
defined in IND. CODE § 24-2-3-2) of MainSource or any of its affiliates or any
confidential information acquired by him while employed by MainSource or any of
its affiliates concerning the policies, plans, procedures or customers of
employer to any person, firm or corporation, other than MainSource or any of its
affiliates or upon its written request, or use any such trade secret or
confidential information directly or indirectly for Employee’s own benefit or
for the benefit of any person, firm or corporation other than MainSource or any
of its affiliates, since such trade secrets and confidential information are
confidential and shall at all times remain the property of MainSource or any of
its affiliates.

 

(b)                                 MainSource Property: In addition, Employee
covenants and agrees that he has returned or, as of the date of this Agreement
shall return, to MainSource any Confidential Information that is still in
Employee’s possession or control, or the location of which Employee knows
(including, but not limited to, any Confidential Information contained on
Employee’s business, personal or home computer or personnel data assistant), and
that Employee shall return to MainSource all equipment, computers, credit cards,
keys, access cards, passwords and other property of MainSource that are still in
the Employee’s possession or control, or the location of which Employee knows,
and shall cease using any of the foregoing. The term “Confidential Information”
includes:

 

(i)                                    any and all materials, records, data,
documents, lists and information (whether in writing, printed, verbal,
electronic, computerized, on disk, CD, DVD or otherwise) (A) relating or
referring in any manner to the business, operations, affairs, financial
condition, results of operation, assets, liabilities, revenues, income, profits,
estimates, projections, budgets, policies, strategies, techniques, methods,
products, pricing, relationships and/or customers of MainSource that are
confidential, proprietary or not otherwise publicly available (other than
through a breach of this Agreement by the Employee or any other impermissible
disclosure), or (B) that MainSource has deemed confidential, proprietary or
nonpublic;

 

(ii)                                  any and all customer account information;

 

(iii)                               any and all trade secrets of MainSource; and

 

28

--------------------------------------------------------------------------------


 

(iv)                              any and all copies, summaries, analyses and
extracts which relate or refer to or reflect any of the items identified above,
whether or not prepared or made by Employee.

 

(c)                                  Non-Competition:  For a period of eighteen
(18) months after termination of Employee’s employment by Employer and within a
twenty-five (25) mile radius of any branch of MainSource or any of its banking
affiliates, Employee shall not, directly or indirectly, engage in, control,
advise, manage, serve as a director, officer or employee of, act as a consultant
to, any bank holding company, savings association holding company, financial
services holding company, bank, savings bank, thrift or any other financial
institution or other organization that is primarily engaged in the financial
services industry, in competition with MainSource or any of its affiliates. This
prohibition shall not prohibit Employee or any of his affiliates, associates,
agents or representatives from owning less than 1% of the publicly traded
securities of any corporation or other entity engaged in such business.

 

(d)                                 Non-Solicitation: For a period of eighteen
(18) months after termination of Employee’s employment by Employer, Employee
shall not directly or indirectly:

 

(i)                                   solicit, divert or attempt to solicit or
divert any “past customers”, “present customers”, or “prospective customers” of
MainSource or any of its affiliates, as those terms are defined below, for the
purpose of competing with MainSource or any of its affiliates in providing
financial services; or

 

(ii)                                employ, solicit for employment or encourage
to leave his employment, any person who was, during the one-year period prior to
such employment, solicitation or encouragement, or is, an officer or employee of
MainSource or any of its affiliates.

 

For purposes of this Section 7, the term “directly or indirectly” shall include
acts or omissions as proprietor, partner, joint venture, employer, salesman,
agent, employee, officer, director, lender or consultant of, to or for, or owner
of any interest in, any person or entity. In addition, the term “past customers”
means any customer who was acquired during Employee’s last year of employment,
but who was not still a customer during Employee’s employment and who remained a
customer at the time of Employee’s departure. The term “prospective customer”
means entities to which MainSource made specific and direct overtures during the
last year of Employee’s employment.

 

(d)                                 Tolling of Restrictive Periods:  The running
of the eighteen (18) month restrictive periods set forth above in subsections
7(c) and 7(d) shall be tolled during any period of time which a court of
competent jurisdiction finds that Employee violated such restrictive periods,
the intent of the parties being to provide MainSource with a full eighteen (18)
month-period of non-competition and non-solicitation as defined herein above.

 

29

--------------------------------------------------------------------------------


 

(e)                                  Scope:  To the extent the restrictive
covenants and related obligations set forth above in Section 7 exceed or
increase the scope of any restrictive covenants and related obligations to which
Employee is already bound under any agreement, including but not limited to any
Incentive Stock Option Agreement, executed by and between Employee and
MainSource imposing restrictive covenants and related obligations, the terms of
this Agreement shall control.

 

Section 8.                                            Breach of Agreement. In
the event that Employee breaches any of the provisions of this Agreement,
Employee shall immediately return to MainSource all components of the Separation
Compensation received under Section 2 of this Agreement. As provided by the ADEA
and OWBPA, and notwithstanding any other provision of this Agreement, Employee
acknowledges that he has the right to file a charge alleging a violation of the
ADEA and/or the OWBPA with any administrative agency and/or to challenge the
validity of the waiver and release of any claim that Employee may have under the
ADEA without repaying the Separation Compensation to MainSource. If there is a
breach of this Agreement by a party, the breaching party shall reimburse the
non-breaching party for its costs and expenses (including, but not limited to,
reasonable attorneys fees) incurred in enforcing the terms of this Agreement, as
permitted by law.

 

Section 9.                                            Miscellaneous.

 

(a)                                  This Agreement constitutes the entire
understanding and agreement between MainSource and Employee and supersedes any
prior understandings, commitments, negotiations or agreements, whether oral or
in writing, between MainSource and Employee relating to the subject matter
hereof. This Agreement shall not amend or affect any written employee benefit
plan of MainSource, and Employee’s benefits, if any, under each such plan shall
be governed by each plan in which Employee may participate. This Agreement shall
not be terminated, amended or modified without the prior written consent of
MainSource and Employee, except that Employee may revoke this Agreement as
provided in Section 4 of this Agreement. No failure or delay by MainSource in
exercising any right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.

 

(b)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without giving
effect to any choice or conflict of law provisions, principles or rules (whether
of the State of Indiana or any other jurisdiction) that would cause the
application of any laws of any jurisdiction other than the State of Indiana. Any
claim, demand or action relating to this Agreement shall be brought and
litigated only in a state or federal court of competent jurisdiction located in
the State of Indiana. In connection with the foregoing, MainSource and Employee
irrevocably consent to the jurisdiction and venue of such courts and expressly
waive any claims or defenses of lack of jurisdiction of or proper venue by such
courts.

 

30

--------------------------------------------------------------------------------


 

(c)                                  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute one and the same agreement. The headings
in this Agreement have been inserted solely for ease of reference and shall not
be considered in the interpretation or construction of this Agreement. This
Agreement shall be construed in accordance with the fair meaning of its
provisions and its language shall not be strictly construed against, nor shall
ambiguities be resolved against, any party.

 

(d)                                 The provisions this Agreement shall extend
to, be binding upon and inure to the benefit of the heirs, executors,
administrators, representatives, successors and assigns of MainSource and
Employee; provided, however, that the Employee shall not assign this Agreement
without the prior written consent of MainSource; and MainSource may assign this
Agreement without the prior written consent of Employee. If any provision of
this Agreement is applied to either party or to any circumstance that is
adjudged to be illegal, invalid or inoperable, then such illegality, invalidity
or inoperability shall not affect the remainder of the Agreement, or its
validity, or enforceability.

 

(e)                                  The defined terms contained in the first
paragraph, and the recitals contained in this Agreement are expressly
incorporated into and made a part of this Agreement.

 

(f)                                    Employee shall not publicly disparage or
make or publish any negative statements or comments about any of the Released
Parties.

 

IN WITNESS WHEREOF, the parties hereto have entered into, executed and delivered
this Agreement as of the day and year first above written.

 

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

By:

 

 

(Signature)

 

 

 

Richard Veach, Director of Human Resources

 

(Printed Name and Title)

 

 

 

 

 

JAMES L. SANER, SR.

 

 

 

 

 

(Signature)

 

 

 

 

 

(Printed Name)

 

31

--------------------------------------------------------------------------------